IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN GREEN, - Civil No. 3:16-cv-2367
Plaintiff : (Judge Mariani)
Vv.
CAPTAIN KLINEFETTER, et al,
Defendants
ORDER

{

AND NOW, this / c ty of February, 2020, upon consideration of Defendants’

 

motion (Doc. 47) for summary judgment, and in accordance with the Memorandum issued
this date, IT IS HEREBY ORDERED THAT:
1. Defendants’ motion (Doc. 47) is GRANTED.

2. The Clerk of Court is directed to ENTER judgment in favor of Defendants
Kissell, Klinefelter, and Nixon, and against Plaintiff.

3. The Clerk of Court is further directed to CLOSE this case.

4. Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. § 1915(a)(3).

    

Robert D. Mariant
United States District Judge
